Exhibit 10.1

MODIFICATION AGREEMENT

THIS MODIFICATION AGREEMENT (this “Agreement”) is dated as of February 6, 2009,
by and between ELANDIA INTERNATIONAL INC., a Delaware corporation (the
“Company”) and STANFORD INTERNATIONAL BANK LTD., an Antiguan banking corporation
(“Stanford”).

RECITALS

WHEREAS, the Company and Stanford entered into that certain Credit Agreement,
dated as of July 21, 2008, as amended by (i) that certain First Amendment to
Credit Agreement dated as of September 5, 2008, (ii) that certain Fourth
Amendment to Preferred Stock Purchase Agreement and Second Amendment to Credit
Agreement dated as of September 17, 2008 and (iii) that certain Third Amendment
to Credit Agreement dated as of November 14, 2008 (the foregoing amendments
together with the original Credit Agreement, collectively, the “Credit
Agreement”), whereby Stanford committed to loan the Company up to $40,000,000 on
the terms and conditions set forth in the Credit Agreement;

WHEREAS, an amount equal to $12,000,000 has been funded under the Credit
Agreement and, together with accrued interest thereon, is currently outstanding
under the Credit Agreement;

WHEREAS, pursuant to the terms of the Credit Agreement, Stanford is required to
fund the balance of the amount committed under the Credit Agreement during
February and March 2009;

WHEREAS, as of the date hereof, the Company has agreed to amend the Credit
Agreement in order to, among other things, terminate Stanford’s obligation to
fund any further amounts thereunder subject to the terms and conditions set
forth herein and in a Fourth Amendment to Credit Agreement to be entered into by
the Company and Stanford;

WHEREAS, in partial consideration of the Company agreeing to the foregoing
amendment of the Credit Agreement, Stanford has agreed to (i) convert and
exchange $12,000,000 representing all amounts of principal outstanding under the
Credit Agreement (the “Converted Debt”) into 1,777,778 shares of Series B
Convertible Preferred Stock of the Company (the “Series B Preferred Stock”) in
accordance with the terms and conditions set forth herein, and (ii) cancel any
accrued and unpaid interest outstanding on such principal amount;

WHEREAS, as additional consideration of the Company agreeing to the foregoing
amendment to the Credit Agreement, Stanford has agreed to surrender for
cancellation by the Company 16,148,612 shares of the common stock of the
Company, par value $0.00001 (the “Common Stock”) as a result of which Stanford
shall beneficially own no more than 49.9% of the issued and outstanding Common
Stock of the Company;



--------------------------------------------------------------------------------

WHEREAS, the Company desires to provide an option to Stanford (the “Option”) to
purchase 592,593 shares of Series B Preferred Stock for an aggregate purchase
price of $4,000,000 in accordance with the terms and conditions set forth
herein;

WHEREAS, Stanford desires to place all of its shares of Common Stock and Series
B Preferred Stock with a voting trustee subject to the terms and conditions to
be set forth in a voting trust agreement as contemplated hereby;

WHEREAS, as a result of the transactions contemplated hereby, the Executive
Employment Agreement of Pete R. Pizarro, the Chief Executive Officer of the
Company (“Pizarro”) shall be amended as provided herein (the “Pizarro
Amendment”);

WHEREAS, it is a material inducement to Stanford’s entering into this Agreement
for Pizarro and the Company to enter into the Pizarro Amendment; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(acting on the recommendation of an independent compensation advisor) has
(i) determined that the Pizarro Amendment is advisable, (ii) determined that the
Pizarro Amendment and the transactions contemplated thereby, including the
additional compensation to be provided to Pizarro, are fair to and in the best
interests of the Company, and (iii) approved the Pizarro Amendment and the
transactions contemplated thereby.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

1. Amendment to Credit Agreement. Upon the execution of this Agreement, the
parties shall execute a Fourth Amendment to Credit Agreement (the “Fourth
Amendment”), in the form attached as Exhibit “A” hereto, pursuant to which,
among other things: (a) all obligations and commitments of Stanford to fund any
further amounts under the Credit Agreement shall be terminated; and (b) all Loan
Documents (as such term in defined in the Credit Agreement) shall be cancelled
with no further force and effect. Upon execution of the Fourth Amendment,
Stanford shall tender for cancellation all original promissory notes, guaranties
and security and pledge agreements executed by the Company in connection with
the Credit Agreement. In addition, the parties shall enter into a Termination
Agreement, in the form attached as Exhibit “B” hereto, pursuant to which all
registration rights agreements executed by the Company in favor of Stanford
shall be terminated with no further force and effect.

2. Conversion and Exchange. Stanford hereby agrees, subject to the issuance of
the Series B Preferred Stock as provided in Section 3 below and the tendering by
Stanford of the promissory note(s) evidencing the Converted Debt, to convert the
Converted Debt into the Series B Preferred Stock concurrent with the execution
of this Agreement (the “Conversion Time”). Upon the issuance of the Series B
Preferred Stock, the Converted Debt shall automatically be cancelled and retired
and shall cease to exist, and the holder of any note that, immediately prior to
the Conversion Time, represented issued and outstanding Converted Debt shall
cease to

 

2



--------------------------------------------------------------------------------

have any rights with respect thereto, including any claims for any default
occurring or other liability arising prior to the Conversion Time, except the
right to receive, upon the surrender of such note, the Series B Preferred Stock
contemplated hereby.

3. Issuance of Series B Preferred Stock. At the Conversion Time, the Company
shall, and hereby agrees to issue one or more stock certificates evidencing the
Series B Preferred Stock which stock shall be initially registered in the name
of Stanford, and transferred to the trustee on the date hereof pursuant to the
Voting Trust Agreement among Stanford, the Company and Pete Pizarro. The Series
B Preferred Stock shall have the terms set forth in the Amended and Restated
Certificate of Designations, Rights and Preferences of the Series B Preferred
Stock in the form attached as Exhibit “C” hereto (the “Amended and Restated
Certificate of Designation”). Simultaneously with the execution hereof, the
Board of Directors of the Company shall cause the Company’s certificate of
incorporation to be amended to incorporate the terms and provisions of the
Amended and Restated Certificate of Designation.

4. Surrender of Common Stock. Upon the execution of this Agreement, Stanford
shall surrender and deliver to the Company for cancellation stock certificates,
along with duly endorsed stock powers, evidencing 16,148,612 shares of Common
Stock. Immediately following such surrender, the Company certifies that Stanford
will beneficially own 49.9% of the outstanding Common Stock of the Company.

5. Option to Purchase Series B Preferred Stock. Upon the execution of this
Agreement, the Company shall issue an option to Stanford in the form attached as
Exhibit “D” hereto (the “Option”) pursuant to which the Company shall grant to
Stanford an option to purchase 592,593 shares of Series B Preferred Stock for an
aggregate purchase price of $4,000,000 in accordance with the terms and
conditions set forth therein. The Option shall be exercisable at any time, upon
written notice to the Company, on or prior to March 31, 2009. In the event that
the Option is not fully exercised by Stanford, then the Conversion Rate for the
Series B Preferred Stock shall be immediately adjusted as set forth in the
Amended and Restated Certificate of Designation.

6. Voting Trust Agreement. Upon the execution of this Agreement, Stanford shall
execute a Voting Trust Agreement in the form of Exhibit “E” attached hereto
pursuant to which Stanford shall place all shares of Common Stock and Series B
Preferred Stock that it currently owns into a voting trust and such shares shall
be subject to the provisions set forth therein.

7. Amendment to Pizarro Employment Agreement. Upon the execution of this
Agreement, the Company and Pete R. Pizarro, the Company’s Chief Executive
Officer, shall enter into an Amendment to Executive Employment Agreement in the
form of Exhibit “F” attached hereto.

8. Representations and Warranties of the Company. The Company represents and
warrants to Stanford as follows:

a. Corporate Existence and Power. The Company is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified or licensed to transact business in all
places where such qualification or

 

3



--------------------------------------------------------------------------------

license is necessary. The Company has the power to enter into and perform this
Agreement and the other documents contemplated hereby, and such documents when
duly executed and delivered for value will, constitute the legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

b. Authority. The making and performance by the Company and the additional
documents pursuant hereto, has been duly authorized by all necessary legal
action of the Company, and does not and will not violate any provision of law or
regulation, or any writ, order or decree of any court, governmental, regulatory
authority or agency, and does not and will not, with the passage of time or the
giving of notice, result in a breach of, or constitute a default or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any property or assets of the Company, pursuant to any instrument or agreement
to which the Company is a party or by which the Company or its properties may be
bound or affected.

c. Concerning the Common Stock, the Preferred Stock and the Option. The Series B
Preferred Stock, the Option (and the Series B Preferred Stock issuable pursuant
thereto) and the Common Stock issuable upon conversion of the Series B Preferred
Stock when issued and delivered and paid for in compliance with the provisions
of this Agreement, are and shall be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such a holder.

d. Opinion of Financial Advisor. The Board of Directors of the Company has
received the written opinion of a financial advisor to the effect that, as of
the date of such opinion, the terms of the transactions contemplated hereby are
fair, from a financial point of view, to the Company’s stockholders.

9. Representations and Warranties of Stanford. Stanford represents and warrants
to the Company as follows:

a. Corporate Existence and Power. Stanford is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly qualified or licensed to transact business in all places where such
qualification or license is necessary. Stanford has the power to enter into and
perform this Agreement and the other documents contemplated hereby, and such
documents when duly executed and delivered for value will, constitute the legal,
valid and binding obligations of Stanford enforceable in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

b. Authority. The making and performance by Stanford and the additional
documents pursuant hereto, has been duly authorized by all necessary legal
action of Stanford, and does not and will not violate any provision of law or
regulation, or any writ, order or decree of any court, governmental, regulatory
authority or agency, and does not and will not, with the passage of time or the

 

4



--------------------------------------------------------------------------------

giving of notice, result in a breach of, or constitute a default or require any
consent under, or result in the creation of any lien, charge or encumbrance upon
any property or assets of Stanford, pursuant to any instrument or agreement to
which Stanford is a party or by which Stanford or its properties may be bound or
affected.

c. Investment Purpose. Stanford is acquiring the Series B Preferred Stock, the
Option and the shares of Common Stock of the Company issuable upon the
conversion of any Series B Preferred Stock (collectively, the “Securities”), for
its own account for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act of 1933, as amended (the
“Securities Act”).

d. Accredited Investor Status. Stanford is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D under the Securities Act. Stanford has
not been formed solely for the purpose of acquiring the Series B Preferred Stock
or other Securities.

e. Reliance on Exemptions. Stanford understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the Securities Act and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Stanford’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Stanford set forth herein in order to determine the
availability of such exemptions and the eligibility of Stanford to acquire such
Securities.

f. Transfer or Resale. Stanford understands that the Securities have not been
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned, pledged, hypothecated or transferred unless
(A) subsequently registered thereunder, (B) Stanford shall have delivered to the
Company an opinion of counsel, in a form reasonably satisfactory to the Company,
to the effect that such Securities may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) Stanford provides the Company
with such documents and certificates as the Company may reasonably request to
demonstrate to its satisfaction that such Securities can be sold, assigned or
transferred pursuant to Rule 144 promulgated under the Securities Act (or a
successor rule thereto).

g. No General Solicitation. Stanford is not acquiring the Securities as a result
of any advertisement, article, notice or other communication regarding any
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

h. Adequate Information. Stanford is aware of the Company’s business affairs and
financial condition, and has acquired information about the Company sufficient
to reach an informed and knowledgeable decision to acquire the Securities.

i. Sophistication and Experience. Stanford, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities and has so evaluated the merits and
risks of such investment.

 

5



--------------------------------------------------------------------------------

j. Ability to Bear Risk. Stanford is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

k. Legend. Stanford understands that the stock certificates representing the
Securities shall bear a restrictive legend in substantially the following form
(or another legend substantially in such form as the transfer agent for the
Company may from time to time use generally on certificates evidencing
restricted securities of the Company):

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state
securities laws. Such securities have been acquired for investment and may not
be offered for sale, sold, transferred or assigned in the absence of an
effective registration statement or an opinion of counsel, in a form reasonably
satisfactory to the issuer, that registration is not required under said Act or
applicable state securities laws.”

10. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be effective upon personal
delivery, via facsimile (upon receipt of confirmation of error-free transmission
and mailing a copy of such confirmation, postage prepaid by certified mail,
return receipt requested) or two business days following deposit of such notice
with an internationally recognized courier service, with postage prepaid and
addressed to each of the other parties thereunto entitled at the following
addresses, or at such other addresses as a party may designate by five days
advance written notice to each of the other parties hereto.

 

If to the Company:    eLandia International Inc.    133 Sevilla Avenue    Coral
Gables, Florida    Attention: Pete R. Pizarro    Telephone: 305-415-8830   
Facsimile: 786-413-1913 With a copy to:    Carlton Fields P.A.    4000
International Place    100 SE 2nd Street    Miami, Florida 33131    Attention:
Seth P. Joseph    Telephone: 305-530-0050    Facsimile: 305-530-0055

 

6



--------------------------------------------------------------------------------

If to Stanford:    Stanford International Bank Ltd.    No. 11 Pavilion Drive   
St. John’s, Antigua    West Indies    Attention: James M. Davis, Chief Financial
Officer    Telephone: 901-680-5260    Facsimile: 901-680-5265 With a copy to:   
Akerman Senterfitt    One S.E. 3rd Avenue, 28th Floor    Miami, Florida 33131   
Attention: Carl Roston    Telephone: 305-374-5600    Facsimile: 305-349-4799

11. Governing Law; Jurisdiction. This Agreement shall be governed in all
respects by the laws of the State of Florida. All suits, actions or proceedings
arising out of, or in connection with, this Agreement or the transactions
contemplated by this Agreement shall be brought in any federal or state court of
competent subject matter jurisdiction sitting in Miami-Dade County, Florida.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument. This
Agreement may be delivered by facsimile, and facsimile signatures shall be
treated as original signatures for all applicable purposes.

13. Entire Agreement. This Agreement and the documents contemplated hereby
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

14. Amendment; Waiver. This Agreement and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of the same is sought. This Agreement may be
amended only by a writing executed by all parties hereto.

15. Further Assurances. At any time, and from time to time, after the effective
date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
any property interests transferred hereunder or otherwise to carry out the
intent and purposes of this Agreement.

[Signatures Begin on Following Page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

ELANDIA INTERNATIONAL INC.

By:  

/s/ Pete R. Pizarro

  Pete R. Pizarro   Chief Executive Officer

STANFORD INTERNATIONAL BANK LTD.

By:  

/s/ James M. Davis

  James M. Davis   Chief Financial Officer